United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 6, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40307
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MONTY MARCELLUS SHELTON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 4:03-CR-81-ALL-LED
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Monty Marcellus Shelton appeals his conviction and sentence

for one count of possession with intent to distribute 500 grams

or more of methamphetamine and for two counts of being a felon in

possession of a firearm while under indictment.   21 U.S.C. § 841;

18 U.S.C. § 922(n).   He argues (1) that the evidence at trial was

insufficient to support his convictions, (2) that the testimony

of two police officers contained hearsay, in violation of his

rights under the Confrontation Clause of the Sixth Amendment, and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40307
                                  -2-

(3) that his sentence violates Blakely v. Washington, 124 S. Ct.

2531 (2004).

     The evidence at trial was overwhelming.    The Government

presented 12 witnesses, most of whom attested to Shelton’s

possession of large quantities of methamphetamine pills as well

as his activities as a dealer of methamphetamine.    One witness

testified that Shelton was in possession of at least 30,000

methamphetamine pills.    Another testified that approximately

5,000 methamphetamine pills were found in Shelton’s vehicle.

Witnesses also attested to Shelton’s possession of the two

shotguns charged in counts two and three.    This argument is

without merit.     See United States v. Payne, 99 F.3d 1273, 1278

(5th Cir. 1996).

     Shelton’s argument that hearsay testimony was erroneously

admitted at trial fails.    Any error in admitting the testimony

was harmless in light of the overwhelming evidence of his guilt.

See United States v. Cantu, 167 F.3d 198, 203 (5th Cir. 1999).

     Shelton’s argument that his sentence is illegal under

Blakely is foreclosed by this court’s opinion in United States v.

Pineiro, 377 F.3d 464 (5th Cir. 2004), petition for cert. filed

(U.S. July 14, 2004) (No. 04-5263).

     AFFIRMED.